Exhibit 10.1

COMMUTATION AND RELEASE AGREEMENT

This Commutation and Release Agreement (the “Commutation Agreement”), dated
July 20, 2009, is entered into by and among Ambac Assurance Corporation (“AAC”),
Ambac Assurance UK Limited (“AUK” and, collectively with AAC, the “Company”) and
Radian Asset Assurance Inc. (the “Reinsurer”). Each of the Company and the
Reinsurer are referred to herein as a “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, the Reinsurer and the Company have entered into certain reinsurance
agreements identified on the attached Appendix A-1 (the “Reinsurance
Agreements”), under each of which the Reinsurer reinsures certain policies
issued by the Company (the “Reinsured Policies”); and

WHEREAS, the Reinsurer and the Company have entered into certain reinsurance
agreements identified on the attached Appendix A-2 (the “Retained Agreements”),
under each of which the Reinsurer reinsures certain policies issued by the
Company (the “Retained Policies”); and

WHEREAS, the Reinsurer and the Company have agreed that the Company shall
reassume all of the Reinsured Policies under each of the Reinsurance Agreements;
and

WHEREAS, the Reinsurer and the Company have agreed that the Reinsurer shall
continue to reinsure all of the Retained Policies according to the Retained
Agreements; and

WHEREAS, the Company and the Reinsurer now desire to terminate the reinsurance
provided in each of the Reinsurance Agreements and fully and finally settle and
commute their respective obligations and liabilities under each of the
Reinsurance Agreements on the Effective Date (as defined in paragraph 1 below)
on the terms and subject to the conditions set forth in this Commutation
Agreement; and

WHEREAS, the Reinsurer has offered to pay, and the Company has agreed to accept,
an all-inclusive net amount payable by the Reinsurer in respect of the
Reinsurer’s past, present, and future obligations and liabilities under the
Reinsurance Agreements comprised of a settlement payment of US One Hundred
Million Dollars ($100,000,000.00) and payment of invoices submitted by the
Company in respect of the Reinsurance Agreements through the Effective Date in
an amount equal to US Four Million Two Hundred Seventy One Thousand Six Hundred
Four and 43/100Dollars ($4,271,604.43), or a total of US One Hundred Four
Million Two Hundred Seventy One Thousand Six Hundred Four and 43/100 Dollars
($104,271,604.43) (the “Settlement Amount”); such Settlement Amount to be paid
in the manner set forth herein;

NOW, THEREFORE, in consideration of the covenants set forth herein and the
payments to be made hereunder, it is agreed by and between the Company and the
Reinsurer as follows:

1. Effective as of 12:01 a.m., Eastern time, on July 1, 2009 (such date being
the “Effective Date”), and subject to the provisions hereof, it is mutually
agreed by and between the

 

- 1 -



--------------------------------------------------------------------------------

Company and the Reinsurer that the reinsurance under the Reinsurance Agreements
shall be fully and finally commuted and shall terminate.

2. No later than the close of business on July 24, 2009 (the “Payment Date”),
the Reinsurer shall pay the Settlement Amount to the Company in immediately
available funds (in United States currency) by wire transfer to the account of
the Company as shown on Appendix B hereto. If payment of the Settlement Amount
in such manner is not made on or prior to the Payment Date, the agreement set
forth in paragraph 1 above shall be void and the Effective Date shall be deemed
to have not occurred. The Company shall accept the Settlement Amount on or prior
to the Payment Date as full and final settlement of any and all amounts claimed
heretofore or hereinafter to be due by the Reinsurer to the Company relating to
arising under or in respect of the Reinsurance Agreements including, without
limitation, any and all amounts due or claimed to be due relating to, or arising
out of, or in any way related to any Reinsured Policies. Upon receipt of the
Settlement Amount on or prior to the Payment Date, the Company will execute and
deliver to the Reinsurer a receipt in the form of the attached Appendix C.

3. As of the Effective Date, the Company unconditionally hereby releases and
discharges the Reinsurer, its predecessors, and their past and present parents,
affiliates, agents, officers, directors, shareholders, policyholders, successors
and assigns (collectively, the “Reinsurer Released Parties”) from any and all
liabilities, including but not limited to, all obligations, adjustments,
executions, offsets, actions, causes of action, suits, debts, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, claims, demands, duties, doings,
omissions, costs, expenses and/or losses whatsoever, whether known or unknown,
reported or unreported, and whether arising in the past, present or future,
which the Company, its predecessors and its successors ever had, now have, or
hereafter may have whether grounded in law or in equity, in contract or in tort
(including, without limitation, any claims based on fraud, bad faith, or
extra-contractual liabilities), whether known or unknown, against the Reinsurer
Released Parties by reason of any matter whatsoever arising out of the
Reinsurance Agreements or the Trust Agreement (as defined in paragraph 11
below), including, without limitation, those arising under the Reinsured
Policies, it being the intention of the parties that this Commutation Agreement
operate as a full and final settlement of the Reinsurer Released Parties’
current and future liabilities to the Company, its predecessors and its
successors under said Reinsurance Agreements and the Trust Agreement, including,
without limitation, those arising under the Reinsured Policies, notwithstanding
any provision to the contrary in any of the Reinsurance Agreements or the Trust
Agreement; it being understood and agreed that any release or discharge
contemplated by this paragraph 3 with respect to the Trust Agreement shall be
subject to the provisions of paragraph 11 of this Commutation Agreement.

4. As of the Effective Date, the Reinsurer unconditionally hereby releases and
discharges the Company, its predecessors, and their past and present parents,
affiliates, agents, officers, directors, shareholders, policyholders, successors
and assigns (collectively, the “Company Released Parties”) from any and all
liabilities, including, but not limited to, all obligations, adjustments,
executions, offsets, actions, causes of action, suits, debts, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, claims, demands, duties, doings,
omissions, costs, expenses and/or losses whatsoever, whether known or unknown,
reported or unreported, and whether

 

- 2 -



--------------------------------------------------------------------------------

arising in the past, present or future, which the Reinsurer, its predecessors
and successors ever had, now have, or hereafter may have whether grounded in law
or equity, in contract or in tort (including, without limitation, any claims
based on fraud, bad faith, or extra-contractual liabilities), whether known or
unknown, against the Company Released Parties by reason of any matter whatsoever
arising out of the Reinsurance Agreements or the Trust Agreement, including,
without limitation, those arising under the Reinsured Policies, it being the
intention of the parties that this Commutation Agreement operate as a full and
final settlement of the Company Released Parties’ current and future liabilities
to the Reinsurer, its predecessors and its successors under said Reinsurance
Agreements and the Trust Agreement, including, without limitation, those arising
under the Reinsured Policies, notwithstanding any provision to the contrary in
any of the Reinsurance Agreements or the Trust Agreement; it being understood
and agreed that any release or discharge contemplated by this paragraph 4 with
respect to the Trust Agreement shall be subject to the provisions of paragraph
11 of this Commutation Agreement.

5. The Parties each acknowledge that the payment of the Settlement Amount as
described in paragraph 1 herein is a complete accord, satisfaction, settlement
and commutation of all the liability and obligations of each party under the
Reinsurance Agreements and the Reinsured Policies. The Parties further agree
that, notwithstanding the foregoing paragraphs, or anything to the contrary
herein, this Commutation Agreement shall not alter the rights and obligations of
the Parties in respect of the Retained Agreements and the Retained Policies
reinsured by the Reinsurer thereunder.

6. The Reinsurer and the Company agree that, as of the Effective Date, the six
notices of termination, dated May 20, 2009, from AAC to the Reinsurer shall be
deemed to be withdrawn and of no further force or effect.

7. The Reinsurer and the Company agree that each will maintain the
confidentiality of this Commutation Agreement, including the specific terms of
the commutation and the Settlement Amount, except to the extent required by law,
regulation or order, and except as may be made:

 

  a) to either Party’s affiliates, directors, internal or external legal
counsel, auditors and accountants;

 

  b) to rating agencies in connection with their ratings of the Reinsurer or the
Company or to government-sponsored enterprises in connection with their review
of such Party’s insured portfolio or financial condition;

 

  c) to any regulator or other governmental entity with jurisdiction (or
purporting to have jurisdiction) over the disclosing Party;

 

  d) as reasonably determined by the disclosing Party to be reasonably required
for proper disclosure in the disclosing Party’s (or any affiliate’s) GAAP or
statutory financial statements, in any earnings release, or in any report filed
by the disclosing Party (or any affiliate) with any state insurance
commissioner’s office or with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934;

 

  e) in connection with litigation or arbitration to which the disclosing Party
is subject;

 

- 3 -



--------------------------------------------------------------------------------

  f) in press releases or similar announcements made by such Party or its
affiliates so long as such press releases or announcements do not specifically
refer to the portion of the Settlement Amount that is not based upon loss
reserves or unearned premium reserves (except to the extent described in clause
(d) above).

The Reinsurer and the Company will have no obligation of confidentiality in
respect of any information that may be generally available to the public or
become available to the public other than as a result of a breach of such
Partys’ obligations pursuant to this paragraph 7. Each Party acknowledges the
other’s right to refer to the commutation in discussions with third parties, but
specifically agrees that neither will issue, nor approve for issuance, any press
or media releases regarding the fact of this Commutation Agreement or the
subject matter hereof except as specifically permitted by this paragraph 7.

8. This Commutation Agreement is the product of arm’s length negotiations and
the terms of this Commutation Agreement have been completely read and fully
understood and voluntarily accepted by both the Company and Reinsurer, having
the benefit of the advice of counsel. The Parties further state their intent to
release known and unknown, and past, present and future, claims on the terms set
forth herein and expressly waive and disavow the application of any statutory or
common law protection against the release of unknown or future claims.

9. The rights, duties and obligations of the Commutation Agreement shall be
final and binding upon and inure to the benefit of the parties hereto and their
respective successors, liquidators, receivers and assigns.

10. Each Party represents and warrants to the other Party that:

 

  a) Such Party is a corporation in good standing in its jurisdiction of
domicile, and that this Commutation Agreement is the legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms.

 

  b) Such Party is fully authorized and empowered to execute and deliver this
Commutation Agreement; that the person executing this Commutation Agreement on
behalf of such Party is fully authorized to do so; and that there are no pending
conditions, agreements, transactions, filings or negotiations to which such
Party is a party that could render this Commutation Agreement or any part
thereof void, voidable or unenforceable.

 

  c) There is no authorization, consent or approval of any government or
regulatory authority that is required to make this Commutation Agreement valid,
enforceable in accordance with its terms and binding upon such Party, except
such authorization, consent or approval as has been obtained prior to the date
hereof.

 

  d) No claim or account being paid, settled, released or terminated hereunder
has previously been assigned, novated or transferred, nor will such claim be
assigned, novated or transferred, to another person or entity.

 

- 4 -



--------------------------------------------------------------------------------

  e) No order has been made or petition presented or other step taken or
contemplated for such Party to be wound up or for the appointment of a
liquidator, provisional liquidator, receiver, administrator or other like office
holder under the laws of any jurisdiction whatsoever.

 

  f) The execution and delivery of, giving effect to, and performance of, such
Party’s obligations under this Commutation Agreement do not conflict with,
result in a breach or violation or imposition of any lien, charge or encumbrance
upon any property or assets of such Party or its affiliates pursuant to, the
charter or bylaws or other organizational document of such Party or its
affiliates or the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which such Party or any of its affiliates is a party
or bound or to which such Party’s of any of its affiliates’ property is subject.

 

  g) The execution and delivery of, giving effect to, and performance of, such
Party’s obligations under this Commutation Agreement do not contravene, or fail
to comply with, any applicable laws to the extent such contravention or failure
would result in this Commutation Agreement or any material provision hereof
being void, voidable or unenforceable.

 

  h) Such Party is acting for its own account and has made its own independent
decision to enter into this Commutation Agreement based upon its own judgment
and without reliance on any information provided or made available by, or any
communication of, another Party hereto.

 

  i) Such Party has conducted a diligent, thorough and good faith search of the
books and records of itself and its affiliates, and that, after conducting such
a search, does not know of, or have reason to suspect the existence of, any
actual or alleged agreement whereby the Reinsurer reinsures the Company or any
of its affiliates, other than the Reinsurance Agreements and the Retained
Agreements.

 

  j) The Settlement Amount represents fair value for the transactions
contemplated by this Commutation Agreement.

AAC represents and warrants to the Reinsurer that it is the successor to AMBAC
Indemnity Corporation, and has full power and authority to enter into this
Commutation Agreement in such capacity. AAC and AUK each jointly and severally
represent and warrant to the Reinsurer that they collectively possess full
title, right and interest in respect of the Reinsurance Agreements and any
claims released herein, that they have full power and authority to effect the
releases granted herein, and that no other person has any right or authority to
claim as or through any reinsured under the Reinsurance Agreements.

Furthermore, the Company represents and warrants to the Reinsurer that (x) the
Wisconsin Office of the Commissioner of Insurance (together with any other
regulator requiring

 

- 5 -



--------------------------------------------------------------------------------

advance notice of the transactions contemplated by this Commutation Agreement)
has been advised of the terms of this Commutation Agreement and has not objected
to such terms and (y) it has not withdrawn any funds from the Trust Account (as
defined in the Trust Agreement referenced in paragraph 11 below).

The Reinsurer represents and warrants to the Company that it is the successor to
Enhance Reinsurance Company, and has full power and authority to enter into this
Commutation Agreement in such capacity. Radian Asset Assurance Inc. represents
and warrants to the Company that it possesses full title, right and interest in
respect of the Reinsurance Agreements and any claims released herein, that it
has full power and authority to effect the releases granted herein, and that no
other person has any right or authority to claim as or through any reinsurer
under the Reinsurance Agreements.

11. The Reinsurer and the Company agree that on or promptly following the date
hereof, the Parties shall deliver to Northern Trust Company of New York, as
trustee (the “Trustee”) under the Trust Account Agreement dated as of August 3,
2006 among the Parties and the Trustee (the “Trust Agreement”) such notices and
instructions as may be necessary to withdraw and transfer from the Trust Account
(as defined in the Trust Agreement) to the Reinsurer all assets held in the
Trust Account and to terminate the Trust Agreement; including providing the
Trustee and the Trust such releases and discharges from liability as the Trustee
may reasonably request. Notwithstanding anything contained in this Commutation
Agreement to the contrary, the releases and discharges contemplated by
paragraphs 3 and 4 of this Commutation Agreement with respect to the Trust
Agreement shall become effective only upon the transfer of all assets held in
the Trust Account to the Reinsurer. The Reinsurer represents and warrants that,
to the best of its knowledge and belief, all fees due to the Trustee under the
Trust Agreement have been paid and that all costs and expenses of the Trustee
required to be reimbursed by the Reinsurer have been reimbursed. If after the
date hereof the Trustee presents an invoice for any such fees, costs or
expenses, the amount payable pursuant to such invoice shall be for the account
of the Reinsurer.

12. Upon any request made by any Party to another Party, the Party receiving
such request shall promptly deliver to the requesting Party any information
reasonably required in order for such Party to account for the transactions
contemplated by this Commutation Agreement in its financial statements.

13. Each Party shall bear its own costs and expenses in connection with the
preparation, negotiation, execution, delivery and performance of this
Commutation Agreement.

14. Except as explicitly stated herein, nothing in this Commutation Agreement
shall be deemed to create any right in any person or entity that is not a Party,
and this Commutation Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any such third party.

15. If it is found in a final judgment by an arbitrator or a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (a) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect and (b) the invalid or
unenforceable provision or term shall be

 

- 6 -



--------------------------------------------------------------------------------

replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of such invalid or unenforceable term or
provision.

16. In the event that following the execution and delivery of this Commutation
Agreement and consummation of the transactions contemplated herein, including,
without limitation, payment of the Settlement Amount and the release of the
Parties from their liabilities under the Reinsurance Agreements and Trust
Agreement, including, without limitation, those arising under the Reinsured
Policies, the Settlement Amount shall be rescinded, or must otherwise be
restored or returned, and is in fact rescinded, restored and/or returned, or the
release of either Party’s obligations under the Reinsurance Agreements, Trust
Agreement and/or Reinsured Policies (or any of them) is rescinded or voided,
upon the insolvency, bankruptcy, dissolution, liquidation, rehabilitation or
reorganization of the Reinsurer or the Company, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Reinsurer or the Company or any substantial part of its
property, then the Parties shall be restored in all respects to their respective
positions under the Reinsurance Agreements, the Trust Agreement and the
Reinsured Policies as if this Commutation Agreement had not been executed and
delivered, the Settlement Amount had not been paid and the Parties not released
as herein provided; provided always that nothing in this paragraph 16 shall
apply unless and until the full Settlement Amount has been returned to the
Reinsurer.

17. All representations, warranties, covenants, liabilities and obligations of
AAC and Ambac Assurance UK Limited under this Commutation Agreement shall be
joint and several, whether so expressed or not.

18. This Commutation Agreement constitutes the entire agreement between the
parties as respects its subject matter and supersedes all other prior
agreements, understandings, statements, representations and warranties, oral or
written, express or implied, by and among the parties and their respective
affiliates, representatives and agents in respect of the subject matter hereof.
The parties agree to cooperate to cause to be done, executed, acknowledged and
delivered, each and every such further act, conveyance and assurance reasonably
required in order to accomplish the purpose of this Commutation Agreement. This
Commutation Agreement may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument. This Commutation Agreement may not be modified or amended,
except by written instrument executed by each of the parties hereto.

19. This Commutation Agreement shall be governed by the laws of the State of New
York without regard to principles of conflicts of law.

20. Each of the Parties hereby irrevocably consents to submit to the
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York, for any lawsuits, actions
or other proceedings arising out of or relating to this Commutation Agreement
and agrees not to commence any such lawsuit, action or other proceeding except
in such courts. The Parties further agree that service of any process, summons,
notice or document by certified or registered mail to the recipient’s address
set forth in the Surplus Share Reinsurance Agreement, dated as of April 1, 2007,
between the Company and

 

- 7 -



--------------------------------------------------------------------------------

the Reinsurer shall be effective service of process for any lawsuit, action or
other proceeding brought against such recipient in any such court. Each of the
Parties hereby irrevocably and unconditionally waives any objection to the
laying of venue of any lawsuit, action or other proceeding arising out of or
relating to this Commutation Agreement in the courts of the State of New York
and the United States District Court for the Southern District of New York, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such lawsuit, action or other proceeding
brought in any such court has been brought in an inconvenient forum. The Parties
further agree that no arbitration provision contained in any of the Reinsurance
Agreements shall apply to this Commutation Agreement.

[remainder of page left blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Commutation Agreement to
be executed, in duplicate, by their duly authorized representatives as of the
date first above written.

 

AMBAC ASSURANCE CORPORATION   RADIAN ASSET ASSURANCE INC.   By:  

/s/ Iain Bruce

    By:  

/s/ David J. Beidler

  Its:  

Managing Director

    Its:  

President

  Date:  

20 July 2009

    Date:  

July 20, 2009

  AMBAC ASSURANCE UK LIMITED       By:  

/s/ Kevin J. Doyle

        Its:  

Senior VP

        Date:  

7/20/09

       

 

- 9 -



--------------------------------------------------------------------------------

APPENDIX A-1

Schedule of Reinsurance Agreements to be commuted

 

1. Municipal Bond Facultative Reinsurance Agreement effective as of December 31,
1986 between AAC (as successor to AMBAC Indemnity Corporation) and the Reinsurer
(as ultimate successor to Enhance Reinsurance Company);

 

2. Municipal Bond Reinsurance Agreement dated as of January 1, 1987 between AAC
(as successor to AMBAC Indemnity Corporation) and the Reinsurer (as ultimate
successor to Enhance Reinsurance Company);

 

3. 1987 Municipal Bond Quota Share Agreement dated as of January 1, 1987 between
AAC (as successor to AMBAC Indemnity Corporation) and the Reinsurer (as ultimate
successor to Enhance Reinsurance Company);

 

4. 1990 Pro Rata Reinsurance Agreement dated as of January 1, 1990 between AAC
(as successor to AMBAC Indemnity Corporation) and the Reinsurer (as ultimate
successor to Enhance Reinsurance Company);

 

5. Facultative Reinsurance Agreement dated as of November 17, 1994 between AAC
(as successor to AMBAC Indemnity Corporation) and the Reinsurer (as ultimate
successor to Enhance Reinsurance Company);

 

6. 1995 Pro Rata Reinsurance Agreement dated as of January 1, 1995 between AAC
(as successor to AMBAC Indemnity Corporation) and the Reinsurer (as ultimate
successor to Enhance Reinsurance Company);

 

7. Facultative Reinsurance Agreement dated as of January 1, 2001 between AAC and
the Reinsurer (as ultimate successor to Enhance Reinsurance Company);

 

8. Facultative Reinsurance Agreement dated as of August 13, 2002 between AUK and
the Reinsurer (as ultimate successor to Radian Reinsurance Inc.);

 

9. Surplus Share Reinsurance Agreement, dated as of March 1, 2005, between AAC
and the Reinsurer;

 

10. Amended and Restated Surplus Share Reinsurance Agreement, dated as of
April 1, 2005, between the Company and the Reinsurer;

 

11. Second Amended and Restated Surplus Share Reinsurance Agreement, dated as of
April 1, 2006, between the Company and the Reinsurer; and

 

12. Surplus Share Reinsurance Agreement, dated as of April 1, 2007, between the
Company and the Reinsurer;



--------------------------------------------------------------------------------

each as amended, supplemented or otherwise modified.



--------------------------------------------------------------------------------

APPENDIX A-2

Schedule of reinsurance agreements to be retained

 

1. Risk Sharing Agreement Basic Terms and Conditions, dated as of May 30, 2001,
between AAC and the Reinsurer (as ultimate successor to Enhance Reinsurance
Company); and

 

2. Risk Sharing Agreement Basic Terms and Conditions, dated as of December 8,
1998, between AAC, MBIA Insurance Company and the Reinsurer (as ultimate
successor to Enhance Reinsurance Company);

each as amended, supplemented or otherwise modified.



--------------------------------------------------------------------------------

APPENDIX B

Wire Instructions

[redacted]



--------------------------------------------------------------------------------

APPENDIX C

Form of Receipt of Settlement Amount

[Date]

Radian Asset Assurance Inc.

335 Madison Avenue

New York, New York 10017

Re: Receipt of Settlement Amount

Ladies and Gentlemen:

Reference is made to the Commutation and Release Agreement, effective as July 1,
2009 (the “Commutation Agreement”), by and between Ambac Assurance Corporation,
Ambac Assurance UK Limited and Radian Asset Assurance Inc. Capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Commutation Agreement.

The undersigned, on behalf of the Company, hereby confirms receipt of the
Settlement Amount on July    , 2009.

Sincerely,

 

AMBAC ASSURANCE CORPORATION By  

 

Name:   Title:  